Citation Nr: 1106184	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-12 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for pneumonia. 

3. Whether new and material evidence has been submitted to reopen 
a claim for entitlement to service connection for nasal deformity 
status post rhinoplasty with breathing problems.

4. Entitlement to service connection for nasal deformity status 
post rhinoplasty with breathing problems.

5. Entitlement to service connection for lower back disability. 

6. Entitlement to service connection for memory loss. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from June 1976 to June 1979.

Theses matters come before the Board of Veterans' Appeals (BVA or 
Board) from an October 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for hearing loss, 
pneumonia, breathing problems, lower back disability and memory 
loss, and declined to reopen a claim for service connection for 
nasal deformity status post rhinoplasty. 

The issue of breathing problems and nasal deformity have been 
combined and recharacterized to comport with the Veteran's 
contentions that his breathing problems are symptoms of his nasal 
deformity. 

Irrespective of the RO's action, the Board must decide whether 
the appellant has submitted new and material evidence to reopen 
the claim of service connection for nasal deformity to include 
breathing problems.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

In November 2010 a Board hearing was held before the undersigned 
at the RO; the transcript is of record. 

The issues of service connection for nasal deformity status post 
rhinoplasty with breathing problems, lower back disability, and 
memory loss are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the November 2010 Board hearing, the Veteran withdrew his 
appeal for the issue of service connection for bilateral hearing 
loss. 

2.  At the November 2010 Board hearing, the Veteran withdrew his 
appeal for the issue of service connection for pneumonia. 

3. In a January 1981 rating decision, the RO denied service 
connection for a nose condition.  The Veteran did not timely 
appeal the decision and it is now final.

4.  Evidence received since the January 1981 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for a nasal deformity status post 
rhinoplasty with breathing problems and raises a reasonable 
possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal by the 
Veteran concerning the claim for service connection for bilateral 
hearing loss have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 
& Supp. 2009); 38 C.F.R. § 20.204 (2010).

2. The criteria for withdrawal of a substantive appeal by the 
Veteran concerning the claim for service connection for pneumonia 
have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 
2009); 38 C.F.R. § 20.204 (2010).

3. Evidence received since the RO's January 1981 rating decision 
is new and material and the criteria to reopen the previously 
denied claim for service connection for nasal deformity status 
post rhinoplasty with breathing problems are met.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance is 
not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

Withdrawn

An appeal may be withdrawn as to any or all issues involved in 
the appeal at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by 
his or her authorized representative.  38 C.F.R. § 20.204.

At the November 2010 Board hearing, the Veteran requested to 
withdrawl the claims of service connection for bilateral hearing 
loss and pneumonia.

As the Veteran has withdrawn his appeal on the issues of service 
connection for bilateral hearing loss and pneumonia, there remain 
no allegations of error of fact or law for appellate 
consideration.  The Board, therefore, has no jurisdiction to 
review those issues.




New and Material Evidence  

The RO denied service connection for a nose condition in January 
1981 finding that the Veteran's condition was congenital or 
developmental in nature.  The Veteran did not appeal this 
decision and it became final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.160(d) (2010). 

In April 2008 the Veteran filed a claim to reopen the claim for 
service connection for nasal deformity status post rhinoplasty 
with breathing problems. 

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  Id.  However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence not 
previously submitted to agency decisionmakers.  'Material' 
evidence is defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the January 1981 RO decision includes 
statements from the Veteran that his nose problem was due to an 
injury and that his breathing problems were related to an in 
service motorcycle accident.  Service treatment records evidence 
a motorcycle accident in service.  The credibility of these 
statements is presumed for the purpose of determining new and 
material evidence, therefore these statements raise the 
possibility that the Veteran's nose condition was not congenital 
or developmental in nature but due to a injury in service. 

This evidence is new and material as it was not of record at the 
time of the last rating decision and it relates to a material 
element of the claim, specifically evidence that the Veteran's 
nasal deformity was not congenital or developmental in nature.  
Therefore, the information submitted since the last final rating 
decision constitutes new and material evidence within the meaning 
of 38 C.F.R. § 3.156(a); and reopening the claim is warranted.  
38 U.S.C.A. § 5108.


ORDER

The claim for service connection for bilateral hearing loss is 
dismissed. 

The claim for service connection for pneumonia is dismissed. 

New and material evidence sufficient to warrant reopening a claim 
of entitlement to service connection for nasal deformity status 
post rhinoplasty with breathing problems having been submitted, 
the petition to reopen the claim for service connection is 
granted.



REMAND

A remand is necessary in order to comply with the VA's duty to 
assist.

VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006)

An examination is needed to address the claim of service 
connection for nasal deformity status post rhinoplasty with 
breathing problems.  In service the Veteran had polyps removed 
from his nose and an operation.  An examination is needed to 
determine whether the Veteran's nasal disability is related to 
service; including whether it is a developmental abnormality as 
there are no definitive medical findings of record, and the 
Veteran claims his nasal condition has gotten worse, 
demonstrating that it is not a static condition.  The examination 
should also address what affect, if any, the documented 
motorcycle accident had on his nose and associated breathing 
problems.  

An examination is needed to address the claim of service 
connection for a lower back disability.  The record demonstrates 
that in service the Veteran had a motorcycle accident and that he 
performed the Heimlich maneuver on a heavy man. The Veteran 
testified that his back has hurt ever since the accident but he 
didn't report it on his exit examination.  In a lay statement his 
mother reported that the Veteran has complained about his back 
bothering him since the motorcycle accident.  

At the Board hearing the Veteran testified that he recently had a 
memory test performed at the VA, however there are no tests of 
record.  A remand is necessary to obtain these identified medical 
records. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify the VA 
facility where the memory test was performed 
and obtain the records.

2.  Request that the Veteran identify the VA 
facility where recent nasal tests were 
performed and that issued the Veteran a CPAP 
machine and obtain the records. 

3. Obtain updated VA treatment records from 
the Mountain Home VA medical center and all 
associated clinics, as well as any other VA 
facility identified by the Veteran or the 
record.  

4.  Schedule the Veteran for a nasal 
examination.  The examiner is to determine 
whether the Veteran currently has a nasal 
disability and provide an opinion as to 
whether any current nasal disability and 
associated breathing difficulty is related to 
service, to include the nose operation and 
the motorcycle accident.  A full and complete 
rationale is required for all conclusions 
reached.  

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

5.  Schedule the Veteran for a lower back 
examination.  The examiner is to determine 
whether the Veteran currently has a lower 
back disability and provide an opinion as to 
whether any lower back disability is related 
to service.  A full and complete rationale is 
required for all conclusions reached.  

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

6. Review the claims file to ensure that the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated.  Then, readjudicate the claims on 
appeal.  If any the benefits sought remain 
denied, issue an appropriate SSOC and provide 
the Veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


